Citation Nr: 1618886	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for residuals of pneumonia, also claimed as chronic episodes of pneumonia. 

2.  Entitlement to service connection for residuals of a left ankle injury.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.

This appeal comes before the Board of Veteran's Appeals (Board) from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in in Los Angeles, California.  

In March 2016, the Veteran provided testimony regarding the claims on appeal at a Travel Board hearing before the undersigned Veterans Law Judge.  

The Veteran appointed American Veterans (AMVETS) in November 2015.  In a February 2016 letter, AMVETS withdrew as representative.  38 C.F.R. § 20.608 (b)(2) (2015).  The Veteran appeared for his hearing and in discussions with the undersigned proceeded with hearing representing himself in the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran provided testimony in a March 2010 hearing before a Decision Review Officer.  During the hearing, the Veteran testified that he applied for Supplemental Security Income previously and had been denied; however, he was now receiving Social Security Administration disability benefits.  

The Veteran noted that the Social Security Administration decision was based, in part, on his left ankle disability.  The medical records that form the basis of this decision are not associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain relevant treatment records from the VA Medical Centers in West Los Angeles, Sepulveda, and from the Northern California HCS.  All attempts to obtain records should be documented.  The Veteran should be contacted to identify the location and approximate dates of treatment as needed.

2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

3.  Re-adjudicate the appeals and if the benefit sought on appeal remain denied, issue an appropriate supplemental statement of the case.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




